 Case 1:19-cv-00768-BMC Document 12 Filed 04/19/19 Page 1 of 1 PageID #: 40




                                                                                            ANTHONY P. BADARACCO
                                                                                                           Of Counsel
                                                                                                        (212) 415-9200
                                                                                                    FAX (212) 953-7201
                                                                                       badaracco.anthony@dorsey.com


April 19, 2019

VIA ECF

Hon. Judge Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                 Re:     Sharpe v. A & W Concentrate Company et al.,
                         No. 1:19-cv-00768(BMC)

Dear Judge Cogan:

       We represent Defendants A&W Concentrate Company and Keurig Dr Pepper Inc.
(“Defendants”) in the above action, and we write to request adjournment of the Initial Status
Conference that is currently set for Tuesday, April 23, 2019 at 5:15pm.

      We can now confirm, pursuant to the Court’s order of April 9, 2019, that Dorsey &
Whitney has been retained to make an unlimited appearance on behalf of Defendants.

         Defendants were first sent a request to waive service of the summons and complaint on
March 22, 2019, so their deadline to answer or move is May 21, 2019. Defendants have not yet
determined whether to serve and file an answer or a motion. We also note that the Court’s Rule
16 conference order requires counsel, in any case where Rule 26(f) applies, to “confer in
compliance therewith at least twenty-one (21) days prior to the scheduled conference to agree
upon a proposed discovery plan.” To permit compliance with that order, and to allow time for
the parties to continue pursuing settlement in good faith, we request an adjournment of the
Initial Status Conference until May 28, 2019. Plaintiff’s counsel consents to this request.

        The original date for the conference was March 21, 2019, before Defendants were
served with the complaint. The conference was previously adjourned until April 10, 2019, and
then, at the parties’ request, it was adjourned a second time until April 23, 2019 to allow
Defendants to retain counsel to make an unlimited appearance.

       We thank the Court for its attention to this request.

                                                      Respectfully Submitted,

                                                      /s/ Anthony P. Badaracco
                                                      Anthony P. Badaracco

cc: Spencer Sheehan, Esq. (via ECF)



            51 West 52nd Street | New York, NY | 10019-6119 | T 212.415.9200 | F 212.953.7201 | dorsey.com
